   Case 5:19-cv-01766-MWF-SHK Document 18 Filed 08/13/21 Page 1 of 1 Page ID #:258




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES -- GENERAL

Case No.     EDCV 19-1766-MWF(SHKx)                                        Dated: August 13, 2021

Title:       Gustavo Soto -v- Tech Packaging, Inc., et al.

PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

             Rita Sanchez                                    None Present
             Courtroom Deputy                                Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:

             None Present                                  None Present

PROCEEDINGS (IN CHAMBERS):                     COURT ORDER

      In light of the Notice of Settlement [17] filed April 23, 2021, the Court sets a hearing
on Order To Show Cause Re Dismissal for October 18, 2021 at 11:30 a.m. If a stipulated
dismissal is filed prior to this date, the matter will be taken off calendar and no appearance is
needed. All other hearings and deadlines are hereby vacated.

         IT IS SO ORDERED.




MINUTES FORM 90                                                  Initials of Deputy Clerk    rs
CIVIL ‐ GEN
                                               -1-
